Citation Nr: 0306159	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  96-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include a psychosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo



INTRODUCTION

The veteran had active military service from September 1960 
to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision in 
which the RO found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
psychiatric disorder to include a psychosis.  The veteran 
timely perfected an appeal to the Board. 

The Board remanded the case in August 2001 for further 
development and adjudication.  The additional development was 
accomplished to the extent possible, and the claim was 
readjudicated; however, as RO continued the denial of the 
claim, it has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  In January 1968, the RO denied the veteran's claim for 
service connection for a neuropsychiatric condition; although 
the RO sent him a letter that same month notifying him of the 
decision and apprising him of his procedural and appellate 
rights, he did not initiate an appeal with respect to the 
denial.  

2.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's January 1968 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not indicate the 
veteran has an acquired psychiatric disorder as a result of 
his service in the military.




CONCLUSIONS OF LAW

1.  The RO's January 1968 decision denying the claim for 
service connection for a neuropsychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendancy of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on that claim has been accomplished.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Certain chronic disabilities, to include psychoses, 
are presumed incurred in service if manifested to a 
compensable degree within a prescribed period post-service, 
one year for a psychosis.  38 U.S.C.A. §§ 38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. § 3.307. 3.309.  

The RO initially denied the veteran's claim for service 
connection for a psychiatric condition in January 1968 on the 
basis that there was no evidence of any psychiatric condition 
in service or evidence of a psychosis within one year of 
separation from service.  The RO considered the veteran's 
service medical records which were negative for any 
complaints of or treatment for a neuropsychiatric condition.  
Medical records from Harlem Valley State Hospital noted that 
the veteran was hospitalized for paranoid schizophrenia from 
July 20, to October 10, 1967, and then transferred to a VA 
facility.  It was noted that the veteran was a poor student, 
was in a special class and was always considered mildly 
mentally deficient.  The RO also considered a letter from the 
veteran's mother noting that the veteran was not the same man 
when he was discharged from service.  

The RO sent the veteran a letter later in January 1968 
notifying him of the decision and apprising him of his 
procedural and appellate rights.  The veteran did not submit 
a notice of disagreement within one year of this notice.  
Consequently, that decision became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The matter 
currently on appeal stems from the RO's denial of a March 
1992 attempt to reopen the claim.  

Under pertinent law and VA regulation, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the March 1992 
date of the claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was the RO's January 1968 
denial of service connection.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The evidence that has been associated with the record since 
the RO's January 1998 decision consists of: a) several 
written statements from the veteran; b) statements from his 
representative; c) a summary of hospitalization at Harlem 
Valley State Hospital noting that the veteran was 
hospitalized for paranoid schizophrenia from July 20, to 
October 10, 1967; d) VA hospital Summary from October 11, 
1967, to January 2, 1968; e) Social Security Administration 
(SSA) records noting the veteran was adjudicated to have been 
totally disabled due to schizophrenia on July 31, 1981; and 
f) VA mental health records from the 1990's.

The veteran's and his representative's statements that the 
veteran he has had schizophrenia since service are not new 
because they already were considered by the RO prior to 
denying the claim in January 1968.  Even if such assertions 
were new, as laypersons without the appropriate medical 
training or expertise, neither the veteran nor his 
representative is competent to render a probative 
(persuasive) opinon on a medical matter, such as whether the 
veteran's current schizophrenia is causally related to his 
service in the military.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Pollard v. Brown, 6 
Vet. App. 11 (1993).

The summaries of private and VA hospitalization from the 
1960's are new, in the sense that these particular documents 
were previously of record, but they merely reiterate the 
findings of the hospital records considered by the RO in its 
January 1968 decision.  They contain essentially the same 
medical findings and diagnoses as those in prior records, 
which note a diagnosis of schizophrenic reaction in 1987, 
almost 5 years after separation from service.  Such evidence, 
although new, is merely cumulative of other evidence 
previously of record.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

The SSA records that contain medical records noting diagnoses 
of schizophrenia in the early 1980's and the VA medical 
records noting the same diagnosis in the 1990's are obviously 
new but they are not material, inasmuch as they include no 
medical opinion that the veteran had schizophrenia in service 
or within one year thereafter, or otherwise establish a 
medical relationship between a currently diagnosed 
psychiatric disability and service.  

Thus, as none of the medical and other evidence submitted 
since the RO's January 1968 decision competently establishes 
that the veteran had schizophrenia in service or within one 
year thereafter, or otherwise competently demonstrates a 
nexus between a current, acquired psychiatric disorder and 
service, the Board finds that new and material evidence 
pertinent to the claim for service connection has not been 
presented, and the claim, therefore, cannot be reopened.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996).

As a final note, the Board finds that specific discussion of 
the VCAA and its applicability to the issue currently under 
consideration is warranted.  While the Board has considered 
the VCAA, it expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(codified at 38 U.S.C. § 5103A(f) (West 2002)).  Because the 
veteran has not presented new and material evidence to reopen 
his claim for service connection for a cervical spine 
disability, it does not appear that the duty to assist 
provisions of the Act are applicable in connection with the 
claim.  Moreover, as indicated above, because the petition to 
reopen was filed prior to August 29, 2001, any duties set 
forth in the revised version of 38 C.F.R. § 3.156(a), 
promulgated pursuant to the Act, also are not applicable in 
this appeal.  

In any event, as indicated above, the Board has determined 
that that all notification and development action needed to 
render a fair decision on the issue on appeal has been 
accomplished.  

In this regard, the Board notes that, via a February 1995 
Statement of the Case, Moreover, a Supplemental Statement of 
the Case, dated in February 2003, further apprised him of the 
reasons and bases for denying his petition to reopen his 
claim and of the applicable regulations.  Clearly then, he 
has been given sufficient notice of the information and 
evidence needed to reopen his claim, and afforded opportunity 
to present such information and evidence.

The Board notes that the RO sent the veteran a letter in 
December 2002, reiterating the legal requirements for 
establishing service connection, as well as notifying him of 
the evidence needed to prevail on his claim, and that VA 
would assist him in obtaining such evidence if sufficient 
information and evidence was provided.  Specifically, the RO 
requested that the veteran execute authorization for release 
of medical records form (VA Form 21-4142) relative to his 
private medical treatment, as the veteran had stated that he 
was hospitalized for schizophrenia at Hudson River 
Psychiatric Center (previously named Harlem Valley State 
Hospital) in 1965.  Previous attempts to obtain these 
putative records did not yield additional records.  In 
addition, pertaining to one request, hospital personnel 
requested that the veteran execute a current authorization 
for release of medical records form.  The veteran did not 
respond to this request.  Therefore, the veteran is not 
entitled to any further assistance in obtaining these 
putative records   Through the document referred to above, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence will be obtained 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 (2002)). 

Finally, the Board notes that all necessary development has 
been accomplished.  The veteran has been afforded various 
opportunities to present evidence and argument in support of 
the petition to reopen.  Significantly, the Board is aware of 
no circumstances in this matter that would put VA on notice 
of the existence of any additional, currently obtainable, 
relevant evidence that would provide a basis to reopen the 
claim on appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been submitted to open 
the claim for service connection for an acquired psychiatric 
disorder, to include a psychosis, the petition to reopen the 
claim is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

